            Case 1:19-cr-10195-WGY Document 45 Filed 09/24/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
                 v.                                   )
                                                      )       Crim. No. 19-10195-WGY
(1)HAOYANG YU, and                                    )
                                                      )
(2)TRICON MMIC, LLC,                                  )
                                                      )
                 Defendants.                          )

                  INITIAL STATUS CONFERENCE – JOINT MEMORANDUM

       Pursuant to Local Rule of Criminal Procedure 116.5(a), the United States, by and through

its undersigned counsel, and defendants, Haoyang Yu (“Yu”) and Tricon MMIC LLC

(“Tricon”), by and through their undersigned counsel, respectfully submit this joint

memorandum.

       (1)       The status of automatic discovery and any pending discovery requests - The

government has produced all automatic discovery materials. There are no pending discovery

requests.

       (2)       The timing of any additional discovery to be produced – As noted above, the

government has already provided the defendants automatic discovery. The government will

produce any materials required under Local Rule 116.2(b)(2) in accordance with that rule.

       (3)       The timing of any additional discovery requests - The defendants request until

October 28, 2019 to file any discovery requests.

       (4)       Protective Orders - A protective order was entered in this case by this Court on

July 10, 2019.

       (5)       Pretrial motions under Fed. R. Crim. P. 12(b) - The defendants request an

opportunity to review discovery before a date is set for the filing of pre-trial motions under
         Case 1:19-cr-10195-WGY Document 45 Filed 09/24/19 Page 2 of 2



Federal Rule of Criminal Procedure 12(b).

       (6)     Timing of expert disclosures – Should expert testimony prove necessary, the

government will provide expert discovery no later than 45 days before trial. Defendants will

provide reciprocal expert discovery no later than 30 days before trial.

       (7)     Speedy Trial Act calculations - The 70-day period specified in 18 U.S.C.

§ 3161(c)(1) commenced on June 19, 2019, with the defendants’ arraignments. The Court

ordered the period from June 19, 2019 – September 9, 2019 (the date the initial status was

originally scheduled at the request of the defendant) to be excluded from the

Speedy Trial clock pursuant to an assented-to government motion to exclude time, which was

filed in this matter. This time was excluded on the grounds that the ends of justice served by

permitting the defendants to complete their review of the discovery materials outweighs the

defendants’ and public’s interest in a speedy trial under 18 U.S.C. § 3161(h)(7)(A). The period

of September 16, 2019 to September 18, 2019 is also excluded under 18 U.S.C. § 3161(h)(1)(D).



Respectfully submitted,


Andrew E. Lelling                                            Haoyang Yu, and
United States Attorney                                       Tricon MMIC LLC


By:    /s/ B. Stephanie Siegmann                     By:     /s/ William Fick
       B. Stephanie Siegmann                                 William Fick, Esq.
       George Varghese                                       Counsel for Haoyang Yu and Tricon
       Assistant U.S. Attorneys                              MMIC LLC




                                                 2
